



COURT OF APPEAL FOR ONTARIO

CITATION: Johanson v. Hinde, 2016 ONCA 430

DATE: 20160602

DOCKET: C61197

Juriansz, Brown and Roberts JJ.A.

BETWEEN

Lynn Anne Johanson

Applicant/Appellant

and

Virginia Anne Hinde

Respondent/Respondent

Mark Simpson, for the appellant

Virginia Anne Hinde, acting in person

Heard: May 27, 2016

On appeal from the order of Justice Russell M. Raikes of
    the Superior Court of Justice, dated September 23, 2015.

ENDORSEMENT

[1]

The deferential standard of review of decisions of trial judges on
    questions of fact, and questions of mixed fact and law, is designed to promote
    finality and to recognize the importance of trial judges' appreciation of the
    facts. If anything, this is more accentuated in family litigation. It is only
    where the fact-related aspects of the judges decision in a family law case exceeds
    a generous ambit within which reasonable disagreement is possible and is
    plainly wrong, that an appellate court is entitled to interfere.

[2]

In this case, the interpretation of the parties email exchanges
    considered in the surrounding context is a question of mixed fact and law to be
    reviewed on the deferential standard. It seems to us that on appeal the
    appellant sought to re-argue the case presented at trial. Our function in
    hearing the appeal is more limited. We decide only whether the trial judge made
    an overriding and palpable error in reaching his findings.

[3]

Here there was ample support in the record including the appellants own
    testimony at trial for the trial judges findings that the parties entered into
    a settlement agreement, that it was the appellant who breached the settlement
    agreement and it was the appellant who frustrated the settlements
    implementation. These findings were based, in part, on his assessment of the
    appellants credibility.

[4]

We are not persuaded that consideration of the parties post-agreement
    communications and conduct establishes the trial judge made overriding and
    palpable errors. The offers and proposals in emails made subsequent to the
    agreement to which counsel directed our attention, either did not establish the
    parties amended or repudiated their agreement or could be considered attempts
    to mitigate on the part of the respondent after the appellants breach. They do
    not undermine the findings of the trial judge.

[5]

Further, the trial judge was entitled to infer that the fact that the City
    of Sarnia had provisionally approved the severance application indicated the City
    would have approved the severance had a new or amended application been brought
    jointly by both parties.

[6]

Finally, we consider the remedy the trial judge chose entirely
    appropriate in the circumstances. He sought to put the parties in roughly the
    same position they would have been in had the settlement agreement been
    performed while recognizing that the properties had been sold. The repudiation
    analysis that counsel urged before us was not advanced at trial.

[7]

In conclusion, we are not persuaded there is any basis for interfering
    with any aspect of the trial judges decision. The appeal is dismissed.

[8]

We fix costs in favour of the respondent in the amount of $2,000 all
    inclusive.

R.G. Juriansz J.A.

David Brown J.A.

L.B. Roberts J.A.


